Exhibit 10.2

WEST MARINE, INC.

ASSOCIATES STOCK BUYING PLAN

(As amended and restated effective November 1, 2009)

SECTION 1

PURPOSE

West Marine, Inc. established the West Marine, Inc. Associates Stock Buying Plan
(the “Plan”), effective as of November 1, 1994, as amended and restated in March
2002 and further amended by Amendments Number One and Two effective May 10, 2007
and May 20, 2009, respectively, in order to provide Eligible Employees of the
Company and its participating Subsidiaries with the opportunity to purchase
Common Stock through payroll deductions. West Marine, Inc. hereby amends and
restates the Plan, effective as of November 1, 2009. The Plan is intended to
qualify as an employee stock purchase plan under Section 423 of the Code. The
provisions of the Plan, accordingly, shall be construed so as to extend and
limit participation in a manner consistent with the requirements of that Section
of the Code.

SECTION 2

DEFINITIONS

2.1 “1934 Act” means the Securities Exchange Act of 1934, as amended. Reference
to a specific Section of the 1934 Act or regulation thereunder shall include
such Section or regulation, any valid regulation promulgated under such Section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such Section or regulation.

2.2 “Board” means the Board of Directors of the Company.

2.3 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific Section of the Code or regulation thereunder shall include such Section
or regulation, any valid regulation promulgated under such Section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such Section or regulation.

2.4 “Committee” shall mean the committee appointed by the Company’s Chief
Executive Officer to administer the Plan. The members of the Committee shall
serve at the pleasure of the Chief Executive Officer. Any member of the
Committee may resign at any time by notice in writing mailed or delivered to the
Secretary of the Company.

2.5 “Common Stock” means the common stock of the Company.

2.6 “Company” means West Marine, Inc., a Delaware corporation.

2.7 “Compensation” means a Participant’s base compensation, plus pay for
overtime, holiday, and time off (such as sick and vacation pay), but excluding
incentive pay (such as bonuses, commissions or stock compensation), fringe
benefits, deferred compensation payments or payments connected with or after the
termination of employment, calculated before reduction for elective deferrals
and deductions.

2.8 “Disability” means a physical or mental condition whereby the Participant:
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under (A) an accident and health plan covering employees of the
Company, (B) federal Social Security, or (C) a State disability income fund. The
Participant shall be responsible for submitting sufficient information
(including doctor’s certifications) to establish the Disability.

2.9 “Eligible Employee” means every Employee of an Employer who has been
employed for such period as the Committee may determine (up to two years),
except any Employee who, immediately after the grant of an option under the
Plan, would own stock and/or hold outstanding options to purchase stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or of any Subsidiary of the Company
(including stock attributed to such Employee pursuant to Section 424(d) of the
Code.



--------------------------------------------------------------------------------

2.10 “Employee” means an individual who is a common-law employee of any
Employer, whether such employee is so employed at the time the Plan is adopted
or becomes so employed subsequent to the adoption of the Plan.

2.11 “Employer” or “Employers” means any one or all of the Company and those
Subsidiaries which, with the consent of the Board, have adopted this Plan.

2.12 “Enrollment Date” means each May 1 and November 1, and/or such other dates
determined by the Committee from time to time.

2.13 “Grant Date” means any date on which a Participant is granted an option
under the Plan.

2.14 “Hardship” means the Committee’s determination that a Participant has
suffered or will suffer a severe financial hardship as a result of any of the
following:

2.14.1 Expenses for medical care described in Section 213(d) of the Internal
Revenue Code previously incurred by Participant or Participant’s spouse or
dependent, or necessary for Participant or Participant’s spouse or dependent to
obtain medical care;

2.14.2 Costs directly related to the purchase of Participant’s principal
residence (excluding mortgage payments);

2.14.3 Tuition, related educational fees, and room and board expenses for the
next twelve (12) months of post-secondary education for Participant or
Participant’s spouse or dependent; or

2.14.4 Amounts necessary to prevent Participant’s eviction from Participant’s
principal residence or foreclosure on the mortgage of Participant’s principal
residence.

2.14.5 Payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Code Section 152 without
regard to Code Section 152(d)(1)(B));

2.14.6 Expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Code Section 165
(determined without regard to whether the loss exceeds 10% of adjusted gross
income); or

2.14.7 Any other event as the Committee determines, by written resolution, will
give rise to an immediate and heavy financial need.

2.15 “Holding Period” shall mean that period of time beginning on the Purchase
Date on which Shares are purchased by Participants under the Plan and ending
twelve (12) calendar months thereafter.

2.16 “Participant” means an Eligible Employee who (a) has become a Participant
in the Plan pursuant to Section 4.1 and (b) has not ceased to be a Participant
pursuant to Section 8 or Section 9.

2.17 “Plan” means the Amended and Restated West Marine, Inc. Associates Stock
Buying Plan, as set forth in this instrument and as hereafter amended from time
to time.

2.18 “Purchase Date” means the last business day of April and October, or such
other specific business days as may be established by the Committee from time to
time prior to an Enrollment Date for all options to be granted on such
Enrollment Date.

2.19 “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the time of granting
options under the Plan, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

SECTION 3

SHARES SUBJECT TO THE PLAN

3.1 Number Available. A total of 2,150,000 shares of Common Stock are available
for issuance pursuant to the Plan, which includes 1,400,000 shares of Common
Stock that were previously reserved for issuance hereunder. Shares sold under
the Plan may be newly issued shares or treasury shares.



--------------------------------------------------------------------------------

3.2 Adjustments. In the event of any reorganization, recapitalization, stock
split, reverse stock split, stock dividend, combination of shares, merger,
consolidation, offering of rights or other similar change in the capital
structure of the Company, the Board may make such adjustment, if any, as it
deems appropriate in the number, kind and purchase price of the shares available
for purchase under the Plan and in the maximum number of shares subject to any
option under the Plan.

SECTION 4

ENROLLMENT

4.1 Participation. Each Eligible Employee may elect to become a Participant by
enrolling or re-enrolling in the Plan effective as of any Enrollment Date. In
order to enroll, an eligible employee must complete, sign and submit to the
Company an enrollment form in such form as may be specified by the Committee
from time to time. Any enrollment form received by the Company no later than
fourteen (14) calendar days before an Enrollment Date shall be effective on that
Enrollment Date, provided that the Committee, in its discretion, may (on a
uniform and nondiscriminatory basis) specify an earlier or later deadline for
the submission of enrollment forms. Any Participant whose option expires and who
has not withdrawn from the Plan automatically will be re-enrolled in the Plan on
the Enrollment Date immediately following the Purchase Date on which his or her
option expired.

4.2 Payroll Withholding. On his or her enrollment form, each Participant must
elect to make Plan contributions via payroll withholding from his or her
Compensation at a rate equal to any whole percentage from 1% to such maximum
percentage (not to exceed 10%) that the Committee may establish from time to
time for all options to be granted on any Enrollment Date. A Participant may
elect to increase or decrease his or her rate of payroll withholding (effective
as of the next Enrollment Date) by submitting a new enrollment form in
accordance with such procedures as may be established by the Committee from time
to time. In order to be effective, the enrollment form must be received by the
Company no later than fourteen (14) calendar days before the Enrollment Date
elected for the change, provided that the Committee, in its discretion, may (on
a uniform and nondiscriminatory basis) specify an earlier or later deadline for
the submission of enrollment forms. Any Participant who is automatically
re-enrolled in the Plan will be deemed to have elected to continue his or her
contributions at the percentage last elected by the Participant.

SECTION 5

OPTIONS TO PURCHASE COMMON STOCK

5.1 Grant of Option. On each Enrollment Date on which the Participant enrolls or
re-enrolls in the Plan, he or she shall be granted an option to purchase shares
of Common Stock.

5.2 Duration of Option. Each option granted under the Plan shall expire on the
earliest to occur of (a) the date which is 27 months from the Grant Date, or the
expiration of any shorter option period established by the Committee prior to an
Enrollment Date, (b) the completion of the purchase of shares on the applicable
Purchase Date, or (c) the date on which the Participant ceases to be such for
any reason.

5.3 Number of Shares Subject to Option. The number of shares available for
purchase by each Participant under the option will be established by the
Committee from time to time prior to an Enrollment Date for all options to be
granted on such Enrollment Date. Notwithstanding the preceding, an option (taken
together with all other options then outstanding under this Plan and under all
other similar employee stock purchase plans of the Employers) shall not give the
Participant the right to purchase shares at a rate which accrues in excess of
$25,000 of fair market value at the applicable Grant Dates of such shares (less
the fair market value at the applicable Grant Dates of any shares previously
purchased during such year under options which have expired or terminated) in
any calendar year during which such Participant is enrolled in the Plan at any
time.

5.4 Other Terms and Conditions. Each option shall be subject to the following
additional terms and conditions: (a) payment for shares purchased under the
option shall be made only through payroll withholding under Section 4.2;
(b) purchase of shares upon exercise of the option will be accomplished only in
installments in accordance with Section 6.1; (c) the price per share under the
option will be determined as provided in Section 6.1; (d) the option in all
respects shall be subject to such terms and conditions (applied on a uniform and
nondiscriminatory basis), as the Committee shall determine from time to time in
its discretion.



--------------------------------------------------------------------------------

SECTION 6

PURCHASE OF SHARES

6.1 Exercise of Option. On each Purchase Date, the funds then credited to each
Participant’s account shall be used to purchase shares of Common Stock. The
price of the shares purchased under any option shall be 85% of the lower of:
(a) the closing price of Common Stock on the Grant Date for such option on the
National Association of Securities Dealers National Market System; or (b) the
closing price of Common Stock on that Purchase Date on the National Association
of Securities Dealers National Market System.

6.2 Crediting of Shares. Shares purchased on any Purchase Date shall be
delivered to a broker designated by the Committee for the benefit of the
Participant. As determined by the Committee from time to time, such shares shall
be delivered as physical certificates or by means of a book entry system.
Although the Participant may direct the broker to sell such shares at any time
(subject to applicable securities laws and Section 7), the shares may not be
transferred to another broker or to any other person (including the Participant)
until 24 months after the Grant Date of the option with which the shares were
purchased. Upon expiration of the 24-month period a Participant may transfer
such shares to an account at another brokerage firm of the Participant’s
choosing or request that a certificate that represents the shares be issued and
delivered to the Participant.

6.3 Exhaustion of Shares. If at any time the shares available under the Plan are
over-enrolled, enrollments shall be reduced proportionately to eliminate the
over-enrollment. Any funds that cannot be applied to the purchase of shares due
to over-enrollment shall be refunded to the Participants.

SECTION 7

HOLDING PERIOD

7.1 Dispositions Subject to Holding Period. Subject to Section 7.2 below, a
Participant may undertake a disposition, as that term is defined in
Section 424(c) of the Code (which generally includes any sale, exchange, gift,
or transfer of legal title), of shares in the Participant’s brokerage account
(as contemplated by Section 6.2) which were acquired on or after April 30, 2010,
only after the expiration of the Holding Period.

7.2 Distributions Exempted from the Holding Period. Notwithstanding the
foregoing, a Participant (or his or her beneficiary, if applicable) may
undertake a disposition of any shares in the brokerage account prior to the
expiration of the Holding Period upon the occurrence of any of the following
events, in which case such disposition shall be made as soon as administratively
practical following the effective date thereof:

7.2.1 Death;

7.2.2 Disability;

7.2.3 The cessation of Participant’s status as an Eligible Employee (for
example, because of his or her termination of employment from all Employers for
any reason); or

7.2.4 Hardship — provided that Participant certifies and agrees that: (i) the
number of shares or other amounts subject to such disposition shall be limited
to the amount reasonably necessary to meet the Participant’s needs resulting
from the Hardship plus amounts necessary to pay taxes or penalties reasonably
anticipated as a result of the disposition; and (ii) and Participant has first
obtained all distributions (other than hardship distributions from the Company’s
401(k) plan) and nontaxable loans currently available to Participant under the
Company’s other employee benefit plans or programs.



--------------------------------------------------------------------------------

SECTION 8

WITHDRAWAL

8.1 Withdrawal. A Participant may withdraw from the Plan by submitting a
completed enrollment form to the Company. A withdrawal will be effective only if
it is received by the Company at least fourteen (14) calendar days before the
proposed date of withdrawal, provided that the Committee, in its discretion, may
specify (on a uniform and nondiscriminatory basis) an earlier or later deadline
for the submission of enrollment forms. When a withdrawal becomes effective, the
Participant’s payroll contributions shall cease and all amounts then credited to
the Participant’s account shall be distributed to him or her (without interest).
Notwithstanding any contrary provision of the Plan, a Participant who has
withdrawn from the Plan pursuant to this Section 8 may not re-enroll in the Plan
until the next Enrollment Date after the date of his or her withdrawal. A
Participant’s withdrawal from the Plan shall not affect any shares held in the
brokerage account for the benefit of the Participant, which shares shall remain
subject to the Holding Period in Section 7.

SECTION 9

CESSATION OF PARTICIPATION

9.1 Termination Of Status As Eligible Employee. A Participant shall cease to be
a Participant immediately upon the cessation of his or her status as an Eligible
Employee (for example, because of his or her termination of employment from all
Employers for any reason). As soon as practicable after such cessation, the
Participant’s payroll contributions shall cease and all amounts then credited to
the Participant’s account shall be distributed to him or her (without interest).

9.2 Leave of Absence. Unless a Participant voluntarily withdraws from the Plan,
shares will be purchased for that Participant’s account on the Purchase Date
next following commencement of a leave of absence by such Participant. However,
the Participant will cease to be a Participant immediately after such purchase
of shares, provided that if and when he or she returns from the leave, he or she
may re-enroll under Section 4.1, if then eligible.

SECTION 10

DESIGNATION OF BENEFICIARY

10.1 Designation. If permitted by the Committee, each Participant may, pursuant
to such procedures as the Committee may specify, designate one or more
Beneficiaries to receive any amounts credited to the Participant’s account at
the time of his or her death.

10.2 Changes. A Participant may designate different Beneficiaries (or may revoke
a prior Beneficiary designation) at any time by delivering a new designation (or
revocation of a prior designation) in like manner. Any designation or revocation
shall be effective only if it is received by the Committee. However, when so
received, the designation or revocation shall be effective as of the date the
notice is executed (whether or not the Participant still is living), but without
prejudice to the Committee on account of any payment made before the change is
recorded. The last effective designation received by the Committee shall
supersede all prior designations.

10.3 Failed Designations. If a Participant dies without having effectively
designated a Beneficiary, or if no Beneficiary (primary or secondary) survives
the Participant, the Participant’s Account shall be payable to his or her
estate.

SECTION 11

ADMINISTRATION

11.1 Plan Administrator. The Plan shall be administered by the Committee. The
Committee shall have the authority to control and manage the operation and
administration of the Plan.

11.2 Actions by Committee. Each decision of a majority of the members of the
Committee then in office shall constitute the final and binding act of the
Committee. The Committee may act with or without a meeting being called or held
and shall keep minutes of all meetings held and a record of all actions taken by
written consent.



--------------------------------------------------------------------------------

11.3 Powers of Committee. The Committee shall have all powers and discretion
necessary or appropriate to supervise the administration of the Plan and to
control its operation in accordance with its terms, including, but not by way of
limitation, the following discretionary powers:

11.3.1 To interpret and determine the meaning and validity of the provisions of
the Plan and the options and to determine any question arising under, or in
connection with, the administration, operation or validity of the Plan and the
options;

11.3.2 To determine any and all considerations affecting the eligibility of any
employee to become a Participant or remain a Participant in the Plan;

11.3.3 To cause an account or accounts to be maintained for each Participant;

11.3.4 To determine the time or times when, and the number of shares for which,
options shall be granted;

11.3.5 To establish and revise an accounting method or formula for the Plan;

11.3.6 To determine the manner and form in which shares are to be delivered to
the designated broker;

11.3.7 To determine the status and rights of Participants and their
Beneficiaries or estates;

11.3.8 To employ such brokers, counsel, agents and advisers, and to obtain such
broker, legal, clerical and other services, as it may deem necessary or
appropriate in carrying out the provisions of the Plan;

11.3.9 To establish, from time to time, rules for the performance of its powers
and duties and for the administration of the Plan;

11.3.10 To adopt such procedures and subplans as are necessary or appropriate to
permit participation in the Plan by employees who are foreign nationals or
employed outside of the United States;

11.3.11 To delegate to any one or more of its members or to any other person,
severally or jointly, the authority to perform for and on behalf of the
Committee one or more of the functions of the Committee under the Plan; and/or

11.3.12 To determine a waiver of the Holding Period due to a Participant’s
Hardship.

11.3.13 To determine whether a Participant has a Disability.

11.4 Decisions of Committee. All actions, interpretations, and decisions of the
Committee shall be conclusive and binding on all persons, and shall be given the
maximum possible deference allowed by law.

11.5 Administrative Expenses. All expenses incurred in the administration of the
Plan by the Committee, or otherwise, including legal fees and expenses, shall be
paid and borne by the Employers, except any stamp duties or transfer taxes
applicable to the purchase of shares may be charged to the account of each
Participant. Any brokerage fees for the purchase of shares by a Participant
shall be paid by the Company, but brokerage fees for the resale of shares by a
Participant shall be borne by the Participant.

11.6 Eligibility to Participate. No member of the Committee who is also an
employee of an Employer shall be excluded from participating in the Plan if
otherwise eligible, but he or she shall not be entitled, as a member of the
Committee, to act or pass upon any matters pertaining specifically to his or her
own account under the Plan.

11.7 Indemnification. Each of the Employers shall, and hereby does, indemnify
and hold harmless the members of the Committee and the Board, from and against
any and all losses, claims, damages or liabilities (including attorneys’ fees
and amounts paid, with the approval of the Board, in settlement of any claim)
arising out of or resulting from the implementation of a duty, act or decision
with respect to the Plan, so long as such duty, act or decision does not involve
gross negligence or willful misconduct on the part of any such individual.

SECTION 12

AMENDMENT, TERMINATION, AND DURATION

12.1 Amendment, Suspension, or Termination. The Board, in its sole discretion,
may amend or terminate the Plan, or any part thereof, at any time and for any
reason. If the Plan is terminated, the Board may elect to terminate all
outstanding options either immediately or upon completion of the purchase of
shares on the next Purchase Date, or may elect to permit options to expire in
accordance with their terms (and participation to continue through such
expiration dates). If the options are terminated prior to expiration, all
amounts then credited to Participants’ accounts that have not been used to
purchase shares shall be returned to the Participants (without interest) as soon
as administratively practicable.



--------------------------------------------------------------------------------

12.2 Duration of the Plan. The Plan shall commence on the date specified herein,
and subject to Section 12.1 (regarding the Board’s right to amend or terminate
the Plan), shall remain in effect thereafter.

SECTION 13

GENERAL PROVISIONS

13.1 Participation by Subsidiaries. One or more Subsidiaries of the Company may
become participating Employers by adopting the Plan and obtaining approval for
such adoption from the Board of Directors. By adopting the Plan, a Subsidiary
shall be deemed to agree to all of its terms, including (but not limited to) the
provisions granting exclusive authority (a) to the Board of Directors to amend
the Plan, and (b) to the Committee to administer and interpret the Plan. Any
Subsidiary may terminate its participation in the Plan at any time. The
liabilities incurred under the Plan to the Participants employed by each
Employer shall be solely the liabilities of that Employer, and no other Employer
shall be liable for benefits accrued by a Participant during any period when he
or she was not employed by such Employer.

13.2 Inalienability. In no event may either a Participant, a former Participant
or his or her Beneficiary, spouse or estate sell, transfer, anticipate, assign,
hypothecate, or otherwise dispose of any right or interest under the Plan; and
such rights and interests shall not at any time be subject to the claims of
creditors nor be liable to attachment, execution or other legal process.
Accordingly, for example, a Participant’s interest in the Plan is not
transferable pursuant to a domestic relations order. The preceding shall not
affect the Participant’s right to direct the sale or transfer of shares that
have been allocated to the Participant’s account at the broker designated by the
Participant (subject to the provisions of the Plan).

13.3 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

13.4 Requirements of Law. The granting of options and the issuance of shares
shall be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or national securities exchanges as the
Committee may determine are necessary or appropriate.

13.5 No Enlargement of Employment Rights. Neither the establishment or
maintenance of the Plan, the granting of any options, the purchase or any
shares, not any action of any Employer or the Committee, shall be held or
construed to confer upon any individual any right to be continued as an employee
of the Employer nor, upon dismissal, any right or interest in any specific
assets of the Employers other than as provided in the Plan. Each Employer
expressly reserves the right to discharge any employee at any time, with or
without cause.

13.6 Apportionment of Costs and Duties. All acts required of the Employers under
the Plan may be performed by the Company for itself and its Subsidiary, and the
costs of the Plan may be equitably apportioned by the Committee among the
Company and the other Employers. Whenever an Employer is permitted or required
under the terms of the Plan to do or perform any act, matter or thing, it shall
be done and performed by any officer or employee of the Employer who is
thereunto duly authorized by the board of directors of the Employer.

13.7 Construction and Applicable Law. The Plan is intended to qualify as an
“employee stock purchase plan” within the meaning of Section 423 of the Code.
Any provision of the Plan which is inconsistent with Section 423 of the Code
shall without further act or amendment by the Company or the Board be reformed
to comply with the requirements of Section 423. The provisions of the Plan shall
be construed, administered and enforced in accordance with such Section and with
the laws of the State of California (excluding California’s conflict of laws
provisions).

13.8 Captions. The captions contained in and the table of contents prefixed to
the Plan are inserted only as a matter of convenience and for reference and in
no way define, limit, enlarge or describe the scope or intent of the Plan nor in
any way shall affect the construction of any provision of the Plan.